Citation Nr: 0808151	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  However, jurisdiction was transferred 
to the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Tinnitus was not present in service. 

2.  Tinnitus is not attributable to any incident of service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in April 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in November 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Based on the 
foregoing, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in the present case.  However, the Board 
finds that a VA examination is not necessary in order to 
decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for tinnitus.  The Board finds that 
there is no credible evidence showing that the claimed 
tinnitus was incurred in service or is related to a service 
connected disability.  Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  
Certain chronic diseases, such as an organic disease of the 
nervous system, may be service connected if manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, supra at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

        Analysis 

This veteran is seeking service connection for tinnitus.  As 
will be shown below, the Board finds that the preponderance 
of the evidence is against the claim.  

The Board observes that the records do not show that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he received any 
citations or awards for participation in combat with the 
enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the 
veteran's statements establish that he participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

The veteran has claimed that his tinnitus is a consequence of 
noise exposure during service.  Specifically, the veteran 
claims that during his 15 years of service he operated noisy 
equipment and worked with tank gunneries which caused ringing 
in his ears.  The veteran's service medical records are 
negative for any complaints, findings or diagnoses of 
tinnitus.  The veteran denied ear trouble during service and 
clinical evaluations reported the ears to be normal.  

A VA outpatient treatment record dated in November 1997 
reported the veteran's hearing was good and noted that 
tympanic membranes were intact.  In a February 2004 VA 
outpatient treatment visit, the veteran complained of hearing 
problems and chronic tinnitus of the right ear for at least 
two years.  The veteran was given an assessment of impaired 
hearing and unilateral tinnitus of the right ear.  Persistent 
unilateral tinnitus of the right ear was noted in a September 
2004 radiographic report.  It was also noted that the CT scan 
was negative.  A September 2005 VA outpatient treatment 
record reported the veteran's ears and tympanic membranes to 
be within normal limits.  In an October 2005 VA outpatient 
treatment record the veteran reported that he had tinnitus in 
the right ear since 1997 or so and that it was accompanied by 
sharp pain.  He reported occasional masking of normal sound 
from the tinnitus, but no specific ongoing hearing problems.  
The veteran's ear canals were clear and tympanic membranes 
were intact.  The audiometric and middle ear results were 
within normal limits.  The audiologist found that the 
tinnitus described was not indicative of noise exposure and 
that the intermittent nature of the ringing indicates no 
specific treatment was possible from audiology.  An October 
2006 VA outpatient treatment record showed a negative MRI 
scan of the inner ear and ct scan.  Unilateral tinnitus was 
noted.  

The evidence indicates that the veteran has tinnitus of the 
right ear.  However, 
there is no competent evidence linking the veteran's current 
diagnosis with service.  
The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Here, while the 
evidence of record shows that the veteran has a diagnosis of 
tinnitus, there is no competent evidence that establishes a 
nexus, or link, between tinnitus and the veteran's military 
service.  

The Board has considered the various statements made by the 
veteran.  However, a layperson lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Board again notes that the veteran's 
service medical records are devoid of any complaints or 
treatment for tinnitus and no evidence has been presented 
linking the veteran's tinnitus to service.  In an October 
2005 examination, the audiologist found that the tinnitus 
described was not indicative of noise exposure.  The Board 
also notes that, although in an October 2005 outpatient visit 
the veteran reported that the tinnitus dated back to 1997 or 
so, such date post dates service.  The Board has placed 
probative value on the opinion proffered by the VA 
audiologist and the silent service records.  Therefore, the 
Board concludes that the veteran's tinnitus was not incurred 
in or aggravated by service.  

To the extent that the veteran asserts that he has had 
tinnitus since service, the Board concludes that his 
assertion is unsupported by reliable evidence and is not 
credible.  There is a remarkable lack of corrobative evidence 
within years of separation from service.  Although symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology, in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The veteran has also varied when tinnitus started.  His 
original 1996 claim for compensation was silent for a claim 
of tinnitus.  His silence when otherwise affirmatively 
speaking constitutes negative evidence.  Furthermore, when 
seen in February 2004, he reported a history of at least two 
years, rather than an in-service onset.  This statement 
provided for treatment purposes is consistent with the 
service record and the 1996 claim for benefits.  Such 
statements against interest are for more probative than an 
assertion that he has had tinnitus since service.  

The preponderance of the evidence is against the claim for 
service connection for tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


